
	
		II
		110th CONGRESS
		2d Session
		S. 2834
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2008
			Mr. Bennett (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish wilderness areas, promote conservation, and
		  improve public land in Washington County, Utah, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Washington County Growth and
			 Conservation Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Wilderness areas
					Sec. 101. Additions to National Wilderness Preservation
				System.
					Sec. 102. Administration of wilderness areas.
					Sec. 103. Release of wilderness study areas.
					TITLE II—Zion National Park wilderness
					Sec. 201. Definitions.
					Sec. 202. Zion National Park wilderness.
					TITLE III—Red Cliffs National Conservation Area
					Sec. 301. Short title.
					Sec. 302. Red Cliffs National Conservation Area.
					TITLE IV—Beaver Dam Wash National Conservation Area
					Sec. 401. Short title.
					Sec. 402. Beaver Dam Wash National Conservation
				Area.
					TITLE V—Wild and scenic river designation
					Sec. 501. Zion National Park Wild and Scenic
				Rivers.
					TITLE VI—Washington County travel management plan
					Sec. 601. Definitions.
					Sec. 602. Travel management plan.
					Sec. 603. Designation of trail.
					TITLE VII—Land disposal
					Sec. 701. Definitions.
					Sec. 702. Conveyance of public land in County.
					Sec. 703. Disposition of proceeds.
					TITLE VIII—Rights-of-way
					Sec. 801. Definition of Water District.
					Sec. 802. Rights-of-way.
					TITLE IX—Management of priority biological areas
					Sec. 901. Management of priority biological areas.
					TITLE X—Conveyance of Dixie National Forest land
					Sec. 1001. Definitions.
					Sec. 1002. Conveyance.
					TITLE XI—Authorization of Appropriations
					Sec. 1101. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)Canaan Mountain
			 Wilderness MapThe term Canaan Mountain Wilderness
			 Map means the map entitled Canaan Mountain Wilderness and
			 dated March 20, 2008.
			(2)CountyThe
			 term County means Washington County, Utah.
			(3)Northeastern
			 Washington County Wilderness MapThe term Northeastern
			 Washington County Wilderness Map means the map entitled
			 Northeastern Washington County Wilderness and dated March 20,
			 2008.
			(4)Northwestern
			 Washington County Wilderness MapThe term Northwestern
			 Washington County Wilderness Map means the map entitled
			 Northwestern Washington County Wilderness and dated March 20,
			 2008.
			(5)Red Cliffs
			 National Conservation Area MapThe term Red Cliffs National
			 Conservation Area Map means the map entitled Red Cliffs National
			 Conservation Area and dated March 20, 2008.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)StateThe
			 term State means the State of Utah.
			(8)Washington
			 County Growth and Conservation Act MapThe term Washington
			 County Growth and Conservation Act Map means the map entitled
			 “Washington County Growth and Conservation Act Map” and dated April 9,
			 2008.
			IWilderness
			 areas
			101.Additions to
			 National Wilderness Preservation System
				(a)AdditionsThe
			 following land in the State is designated as wilderness and as components of
			 the National Wilderness Preservation System:
					(1)Beartrap
			 CanyonCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 40 acres, as generally depicted on the
			 Northeastern Washington County Wilderness Map, which shall be known as the
			 Beartrap Canyon Wilderness.
					(2)BlackridgeCertain
			 Federal land managed by the Bureau of Land Management, comprising approximately
			 13,120 acres, as generally depicted on the Northeastern Washington County
			 Wilderness Map, which shall be known as the Blackridge
			 Wilderness.
					(3)Canaan
			 mountainCertain Federal land in the County managed by the Bureau
			 of Land Management, comprising approximately 44,395 acres, as generally
			 depicted on the Canaan Mountain Wilderness Map, which shall be known as the
			 Canaan Mountain Wilderness.
					(4)CottonwoodCertain
			 Federal land managed by the Bureau of Land Management, comprising approximately
			 11,650 acres, as generally depicted on the Red Cliffs National Conservation
			 Area Map, which shall be known as the Cottonwood
			 Wilderness.
					(5)Cottonwood
			 forestCertain Federal land managed by the Forest Service,
			 comprising approximately 2,643 acres, as generally depicted on the Red Cliffs
			 National Conservation Area Map, which shall be known as the Cottonwood
			 Forest Wilderness.
					(6)Cougar
			 canyonCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 10,409 acres, as generally depicted on the
			 Northwestern Washington County Wilderness Map, which shall be known as the
			 Cougar Canyon Wilderness.
					(7)Deep
			 CreekCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 3,284 acres, as generally depicted on the
			 Northeastern Washington County Wilderness Map, which shall be known as the
			 Deep Creek Wilderness.
					(8)Deep Creek
			 NorthCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 4,262 acres, as generally depicted on the
			 Northeastern Washington County Wilderness Map, which shall be known as the
			 Deep Creek North Wilderness.
					(9)Doc’s
			 PassCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 17,294 acres, as generally depicted on the
			 Northwestern Washington County Wilderness Map, which shall be known as the
			 Doc’s Pass Wilderness.
					(10)Dry
			 CreekCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 8,149 acres, as generally depicted on the
			 Northeastern Washington County Wilderness Map, which shall be known as the
			 Dry Creek Wilderness.
					(11)Goose
			 CreekCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 98 acres, as generally depicted on the
			 Northeastern Washington County Wilderness Map, which shall be known as the
			 Goose Creek Wilderness.
					(12)Laverkin
			 CreekCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 445 acres, as generally depicted on the
			 Northeastern Washington County Wilderness Map, which shall be known as the
			 LaVerkin Creek Wilderness .
					(13)Red
			 ButteCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 1,537 acres, as generally depicted on the
			 Northeastern Washington County Wilderness Map, which shall be known as the
			 Red Butte Wilderness.
					(14)Red
			 MountainCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 18,729 acres, as generally depicted on the
			 Red Cliffs National Conservation Area Map, which shall be known as the
			 Red Mountain Wilderness.
					(15)Slaughter
			 CreekCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 3,901 acres, as generally depicted on the
			 Northwestern Washington County Wilderness Map, which shall be known as the
			 Slaughter Creek Wilderness.
					(16)Taylor
			 CreekCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 32 acres, as generally depicted on the
			 Northeastern Washington County Wilderness Map, which shall be known as the
			 Taylor Creek Wilderness.
					(17)WatchmanCertain
			 Federal land managed by the Bureau of Land Management, comprising approximately
			 663 acres, as generally depicted on the Northeastern Washington County
			 Wilderness Map, which shall be known as the Watchman
			 Wilderness.
					(b)Maps and legal
			 descriptions
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a map and legal description of each wilderness area designated
			 by subsection (a).
					(2)Force and
			 effectEach map and legal description submitted under paragraph
			 (1) shall have the same force and effect as if included in this Act, except
			 that the Secretary may correct any clerical or typographical errors in the map
			 or legal description.
					(3)AvailabilityEach
			 map and legal description submitted under paragraph (1) shall be available in
			 the appropriate offices of—
						(A)the Bureau of
			 Land Management; and
						(B)the Forest
			 Service.
						(c)BoundaryThe
			 boundary of any portion of a wilderness area designated by subsection (a) that
			 is bordered by a road shall be at least 100 feet from the center line of the
			 road to allow public access.
				102.Administration
			 of wilderness areas
				(a)ManagementSubject
			 to valid existing rights, each area designated as wilderness by section 101(a)
			 shall be administered by the Secretary in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et seq.), except that—
					(1)any reference in
			 that Act to the effective date shall be considered to be a reference to the
			 date of enactment of this Act; and
					(2)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary with respect to land under the jurisdiction of the
			 Secretary.
					(b)WithdrawalSubject
			 to valid existing rights, each area designated as wilderness by section 101(a)
			 is withdrawn from—
					(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patenting under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					(c)LivestockThe
			 grazing of livestock in each area designated as wilderness by section 101(a),
			 where established before the date of enactment of this Act, shall be permitted
			 to continue—
					(1)subject to such
			 reasonable regulations, policies, and practices that the Secretary considers
			 necessary; and
					(2)consistent
			 with—
						(A)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
						(B)the guidelines
			 set forth in Appendix A of House Report 101–405.
						(d)Wildfire,
			 insect, and disease managementIn accordance with section 4(d)(1)
			 of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such
			 measures in each area designated as wilderness by section 101(a) as the
			 Secretary determines to be necessary for the control and prevention of fire,
			 insects, and diseases (including coordination of initiatives with any State or
			 local agency that the Secretary determines to be appropriate).
				(e)Buffer
			 zones
					(1)In
			 generalNothing in this title creates a protective perimeter or
			 buffer zone around any area designated as wilderness by section 101(a).
					(2)Activities
			 outside conservation area or wildernessThe fact that an activity
			 or use on land outside any area designated as wilderness by section 101(a) can
			 be seen or heard within the wilderness shall not preclude the activity or use
			 outside the boundary of the wilderness.
					(f)Military
			 overflightsNothing in this title restricts or precludes—
					(1)low-level
			 overflights of military aircraft over any area designated as wilderness by
			 section 101(a), including military overflights that can be seen or heard within
			 any wilderness area;
					(2)flight testing
			 and evaluation; or
					(3)the designation
			 or creation of new units of special use airspace, or the establishment of
			 military flight training routes over any wilderness area.
					(g)Acquisition and
			 incorporation of land and interests in land
					(1)Acquisition
			 authorityIn accordance with applicable laws (including
			 regulations), the Secretary may acquire from willing sellers, or through a
			 voluntary donation or exchange, any land or interest in land that is located in
			 any area designated as wilderness by section 101(a).
					(2)IncorporationAny
			 land or interest in land acquired by the Secretary under paragraph (1) shall be
			 incorporated into, and administered as a part of, the wilderness area in which
			 the land or interest in land is located.
					(h)Native American
			 cultural and religious usesNothing in this title diminishes—
					(1)the rights of any
			 Indian tribe; or
					(2)any tribal rights
			 regarding access to Federal land for tribal activities, including spiritual,
			 cultural, and traditional food-gathering activities.
					(i)Climatological
			 data collectionConsistent with the Wilderness Act (16 U.S.C.
			 1131 et seq.), subject to such terms and conditions as the Secretary may
			 prescribe, nothing in this title precludes the Secretary from authorizing the
			 installation and maintenance of hydrologic, meteorologic, or climatological
			 collection devices in the wilderness areas designated by section 101(a) if the
			 Secretary determines that the facilities and access to the facilities are
			 essential to flood warning, flood control, or water reservoir operation
			 activities.
				(j)Water
			 rights
					(1)Statutory
			 constructionNothing in this title—
						(A)shall constitute
			 or be construed to constitute either an express or implied reservation by the
			 United States of any water or water rights with respect to the land designated
			 as wilderness by section 101(a);
						(B)shall affect any
			 water rights in the State existing on the date of enactment of this Act,
			 including any water rights held by the United States;
						(C)shall be
			 construed as establishing a precedent with regard to any future wilderness
			 designations;
						(D)shall affect the
			 interpretation of, or any designation made pursuant to, any other Act;
			 or
						(E)shall be
			 construed as limiting, altering, modifying, or amending any of the interstate
			 compacts or equitable apportionment decrees that apportion water among and
			 between the State and other States.
						(2)State water
			 lawThe Secretary shall follow the procedural and substantive
			 requirements of the law of the State in order to obtain and hold any water
			 rights not in existence on the date of enactment of this Act with respect to
			 the wilderness areas designated by section 101(a).
					(k)Fish and
			 wildlife
					(1)Jurisdiction of
			 StateNothing in this title affects the jurisdiction of the State
			 with respect to fish and wildlife on public land located in the State.
					(2)Authority of
			 SecretaryIn furtherance of the purposes and principles of the
			 management activities under the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 Secretary may carry out management activities to maintain or restore fish and
			 wildlife populations (including activities to maintain and restore fish and
			 wildlife habitats to support the populations) in any wilderness area designated
			 by section 101(a) if the activities are—
						(A)consistent with
			 applicable wilderness management plans; and
						(B)carried out in
			 accordance with—
							(i)the
			 Wilderness Act (16 U.S.C. 1131 et seq.); and
							(ii)applicable
			 guidelines and policies, including applicable policies described in Appendix B
			 of House Report 101–405, including the occasional and temporary use of
			 motorized vehicles if the Secretary determines that the use would—
								(I)promote healthy,
			 viable, and more naturally distributed wildlife populations that would enhance
			 wilderness values; and
								(II)ensure the
			 accomplishment of the goals described in subclause (I) with a minimal necessary
			 degree of impact to the wilderness.
								(l)Use of aircraft
			 by StateConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as
			 those set forth in Appendix B of House Report 101–405, the State may use
			 aircraft, including helicopters, to survey, capture, transplant, monitor, and
			 provide water for wildlife populations.
				(m)Wildlife water
			 development projectsSubject to subsection (n), the Secretary may
			 authorize structures and facilities, including existing structures and
			 facilities, for wildlife water development projects, including guzzlers, in the
			 wilderness areas designated by section 101(a) if—
					(1)the structures
			 and facilities will, as determined by the Secretary, enhance wilderness values
			 by promoting healthy, viable, and more naturally distributed wildlife
			 populations; and
					(2)the visual
			 impacts of the structures and facilities on the wilderness areas can reasonably
			 be minimized.
					(n)Cooperative
			 agreementNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall enter into a cooperative agreement with the State
			 that specifies the terms and conditions under which the State or a designee of
			 the State may carry out wildlife management activities in the wilderness areas
			 designated by section 101(a).
				103.Release of
			 wilderness study areas
				(a)FindingCongress
			 finds that, for the purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), any public land in the County
			 administered by the Bureau of Land Management has been adequately studied for
			 wilderness designation.
				(b)ReleaseAny
			 public land described in subsection (a) that is not designated as wilderness by
			 section 101(a)—
					(1)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
					(2)shall be managed
			 in accordance with land management plans adopted under section 202 of that Act
			 (43 U.S.C. 1712).
					IIZion National
			 Park wilderness
			201.DefinitionsIn this title:
				(1)Federal
			 landThe term Federal land means the parcel of
			 land—
					(A)that is—
						(i)located in the
			 County; and
						(ii)managed by the
			 Director of the National Park Service;
						(B)consisting of
			 approximately 123,743 acres; and
					(C)as generally
			 depicted on the Zion National Park Wilderness Map.
					(2)Wilderness
			 AreaThe term Wilderness Area means the Zion
			 Wilderness designated by section 202(a).
				(3)Zion National
			 Park Wilderness MapThe term Zion National Park Wilderness
			 Map means the map entitled Zion National Park Wilderness
			 and dated April 2008.
				202.Zion National
			 Park wilderness
				(a)DesignationSubject
			 to valid existing rights, there is designated as wilderness and as a component
			 of the National Wilderness Preservation System the Federal land, to be known as
			 the Zion Wilderness.
				(b)Incorporation
			 of acquired landAny land located in the Zion National Park that
			 is acquired by the Director of the National Park Service through a voluntary
			 sale, exchange, or donation may, on the recommendation of the Secretary, become
			 part of the Wilderness Area, in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.).
				(c)Map and legal
			 description
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a map and legal description of the Wilderness Area.
					(2)Force and
			 effectThe map and legal description submitted under paragraph
			 (1) shall have the same force and effect as if included in this Act, except
			 that the Secretary may correct any clerical or typographical errors in the map
			 or legal description.
					(3)AvailabilityThe
			 map and legal description submitted under paragraph (1) shall be available in
			 the appropriate offices of the National Park Service.
					IIIRed Cliffs
			 National Conservation Area
			301.Short
			 titleThis title may be cited
			 as the Red Cliffs National Conservation Area Act.
			302.Red Cliffs
			 National Conservation Area
				(a)PurposesThe
			 purposes of this title are—
					(1)to conserve,
			 protect, and enhance for the benefit and enjoyment of future generations the
			 ecological, wildlife, recreational, cultural, historical, natural, educational,
			 and paleontological resources of the National Conservation Area; and
					(2)to protect each
			 species that is—
						(A)located in the
			 National Conservation Area; and
						(B)listed as an
			 endangered species on the list of endangered species published under section
			 4(c)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)(1)).
						(b)DefinitionsIn
			 this section:
					(1)Habitat
			 conservation planThe term habitat conservation plan
			 means the conservation plan entitled Washington County Habitat
			 Conservation Plan and dated December 1995.
					(2)Management
			 planThe term management plan means the management
			 plan for the National Conservation Area developed by the Secretary under
			 subsection (d)(1).
					(3)National
			 Conservation AreaThe term National Conservation
			 Area means the Red Cliffs National Conservation Area that—
						(A)consists of
			 approximately 44,695 acres of public land in the County, as generally depicted
			 on the Red Cliffs National Conservation Area Map; and
						(B)is established by
			 subsection (c).
						(4)Public use
			 planThe term public use plan means the use plan
			 entitled Red Cliffs Desert Public Use Plan and dated June 12,
			 2000.
					(5)Resource
			 management planThe term resource management plan
			 means the management plan entitled St. George Field Office Resource
			 Management Plan and dated March 15, 1999.
					(c)EstablishmentSubject
			 to valid existing rights, there is established in the State the Red Cliffs
			 National Conservation Area.
				(d)Management
			 plan
					(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, in accordance with paragraph (2), the Secretary shall develop a
			 comprehensive plan for the long-term management of the National Conservation
			 Area.
					(2)ConsultationIn
			 developing the management plan required under paragraph (1), the Secretary
			 shall consult with—
						(A)appropriate State
			 and local governmental entities; and
						(B)members of the
			 public.
						(3)Incorporation
			 of plansIn developing the management plan required under
			 paragraph (1), to the extent consistent with this title, the Secretary may
			 incorporate any provision of—
						(A)the habitat
			 conservation plan;
						(B)the resource
			 management plan; and
						(C)the public use
			 plan.
						(e)Management
					(1)In
			 generalThe Secretary shall manage the National Conservation
			 Area—
						(A)in a manner that
			 conserves, protects, and enhances the resources of the National Conservation
			 Area; and
						(B)in accordance
			 with—
							(i)the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.);
							(ii)this title;
			 and
							(iii)any other
			 applicable law (including regulations).
							(2)UsesThe
			 Secretary shall only allow uses of the National Conservation Area that the
			 Secretary determines would further a purpose described in subsection
			 (a).
					(3)Motorized
			 vehiclesExcept in cases in which motorized vehicles are needed
			 for administrative purposes, or to respond to an emergency, the use of
			 motorized vehicles in the National Conservation Area shall be permitted only on
			 roads designated by the management plan for the use of motorized
			 vehicles.
					(4)GrazingThe
			 Secretary shall allow grazing to continue in any area of the National
			 Conservation Area in which grazing is allowed before the date of enactment of
			 this Act—
						(A)subject to
			 any—
							(i)applicable law
			 (including regulations); and
							(ii)Executive order;
			 and
							(B)in a manner
			 consistent with the purposes described in subsection (a).
						(5)Wildland fire
			 operationsNothing in this title prohibits the Secretary, in
			 cooperation with other Federal, State, and local agencies, as appropriate, from
			 conducting wildland fire operations in the National Conservation Area.
					(f)Incorporation
			 of acquired land and interestsAny land or interest in land that
			 is located in the National Conservation Area that is acquired by the United
			 States shall—
					(1)become part of
			 the National Conservation Area; and
					(2)be managed in
			 accordance with—
						(A)the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.);
						(B)this title;
			 and
						(C)any other
			 applicable law (including regulations).
						(g)Withdrawal
					(1)In
			 generalSubject to valid existing rights, all Federal land
			 located in the National Conservation Area are withdrawn from—
						(A)all forms of
			 entry, appropriation, or disposal under the public land laws;
						(B)location, entry,
			 and patenting under the mining laws; and
						(C)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
						(2)Additional
			 landIf the Secretary acquires additional land that is located in
			 the National Conservation Area after the date of enactment of this Act, the
			 land is withdrawn from operation of the laws referred to in paragraph (1) on
			 the date of acquisition of the land.
					(h)EffectNothing
			 in this title prohibits the authorization of the development of water resources
			 within the National Conservation Area if the development is carried out in
			 accordance with—
					(1)each utility
			 development protocol described in the habitat conservation plan; and
					(2)any other
			 applicable law (including regulations).
					IVBeaver Dam Wash
			 National Conservation Area
			401.Short
			 titleThis title may be cited
			 as the Beaver Dam Wash National Conservation Area Act.
			402.Beaver Dam
			 Wash National Conservation Area
				(a)PurposeThe
			 purpose of this title is to conserve, protect, and enhance for the benefit and
			 enjoyment of future generations the cultural, archaeological, natural,
			 scientific, geological, historical, biological, wildlife, educational,
			 recreational, and scenic resources of the Beaver Dam Wash National Conservation
			 Area.
				(b)DefinitionsIn
			 this section:
					(1)Management
			 planThe term management plan means the management
			 plan for the National Conservation Area developed by the Secretary under
			 subsection (d)(1).
					(2)MapThe
			 term map means the map entitled Beaver Dam Wash National
			 Conservation Area and dated March 20, 2008.
					(3)National
			 Conservation AreaThe term National Conservation
			 Area means the Beaver Dam Wash National Conservation Area that—
						(A)consists of
			 approximately 68,083 acres of public land in the County, as generally depicted
			 on the map; and
						(B)is established by
			 subsection (c).
						(c)EstablishmentSubject
			 to valid existing rights, there is established in the State the Beaver Dam Wash
			 National Conservation Area.
				(d)Management
			 plan
					(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, in accordance with paragraph (2), the Secretary shall develop a
			 comprehensive plan for the long-term management of the National Conservation
			 Area.
					(2)ConsultationIn
			 developing the management plan required under paragraph (1), the Secretary
			 shall consult with—
						(A)appropriate State
			 and local governmental entities; and
						(B)members of the
			 public.
						(e)Management
					(1)In
			 generalThe Secretary shall manage the National Conservation
			 Area—
						(A)in a manner that
			 conserves, protects, and enhances the resources of the National Conservation
			 Area; and
						(B)in accordance
			 with—
							(i)the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.);
							(ii)this title;
			 and
							(iii)any other
			 applicable law (including regulations).
							(2)UsesThe
			 Secretary shall only allow uses of the National Conservation Area that the
			 Secretary determines would further the purpose described in subsection
			 (a).
					(3)Motorized
			 vehiclesExcept in cases in which motorized vehicles are needed
			 for administrative purposes, or to respond to an emergency, the use of
			 motorized vehicles in the National Conservation Area shall be permitted only on
			 roads designated by the management plan for the use of motorized
			 vehicles.
					(4)GrazingThe
			 Secretary shall allow grazing to continue in any area of the National
			 Conservation Area in which grazing is allowed before the date of enactment of
			 this Act—
						(A)subject to
			 any—
							(i)applicable law
			 (including regulations); and
							(ii)Executive order;
			 and
							(B)in a manner
			 consistent with the purpose described in subsection (a).
						(5)Wildland fire
			 operationsNothing in this title prohibits the Secretary, in
			 cooperation with other Federal, State, and local agencies, as appropriate, from
			 conducting wildland fire operations in the National Conservation Area.
					(f)Incorporation
			 of acquired land and interestsAny land or interest in land that
			 is located in the National Conservation Area that is acquired by the United
			 States shall—
					(1)become part of
			 the National Conservation Area; and
					(2)be managed in
			 accordance with—
						(A)the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.);
						(B)this title;
			 and
						(C)any other
			 applicable law (including regulations).
						(g)Withdrawal
					(1)In
			 generalSubject to valid existing rights, all Federal land
			 located in the National Conservation Area are withdrawn from—
						(A)all forms of
			 entry, appropriation, or disposal under the public land laws;
						(B)location, entry,
			 and patenting under the mining laws; and
						(C)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
						(2)Additional
			 landIf the Secretary acquires additional land that is located in
			 the National Conservation Area after the date of enactment of this Act, the
			 land is withdrawn from operation of the laws referred to in paragraph (1) on
			 the date of acquisition of the land.
					VWild
			 and scenic river designation
			501.Zion National
			 Park Wild and Scenic Rivers
				(a)DesignationSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended—
					(1)by redesignating
			 paragraph (167) (relating to the Musconetcong River, New Jersey) as paragraph
			 (169);
					(2)by designating
			 the undesignated paragraph relating to the White Salmon River, Washington, as
			 paragraph (167);
					(3)by designating
			 the undesignated paragraph relating to the Black Butte River, California, as
			 paragraph (168); and
					(4)by adding at the
			 end the following:
						
							(170)Zion national
				park, UtahThe approximately 165.5 miles of segments of the
				Virgin River and tributaries of the Virgin River across Federal land within and
				adjacent to Zion National Park, to be administered by the Secretary of the
				Interior in the following classifications:
								(A)Taylor
				CreekThe 4.5-mile segment from the junction of the north,
				middle, and south forks of Taylor Creek, west to the park boundary and adjacent
				land rim-to-rim, as a scenic river.
								(B)North Fork of
				Taylor CreekThe segment from the head of North Fork to the
				junction with Taylor Creek and adjacent land rim-to-rim, as a wild
				river.
								(C)Middle Fork of
				Taylor CreekThe segment from the head of Middle Fork on Bureau
				of Land Management land to the junction with Taylor Creek and adjacent land
				rim-to-rim, as a wild river.
								(D)South Fork of
				Taylor CreekThe segment from the head of South Fork to the
				junction with Taylor Creek and adjacent land rim-to-rim, as a wild
				river.
								(E)Timber Creek
				and tributariesThe 3.1-mile segment from the head of Timber
				Creek and tributaries of Timber Creek to the junction with LaVerkin Creek and
				adjacent land rim-to-rim, as a wild river.
								(F)LaVerkin
				CreekThe 16.1-mile segment beginning in T. 38 S., R. 11 W., sec.
				21, on Bureau of Land Management land, southwest through Zion National Park,
				and ending at the south end of T. 40 S., R. 12 W., sec. 7, and adjacent land
				1/2-mile wide, as a wild river.
								(G)Willis
				CreekThe 1.9-mile segment beginning on Bureau of Land Management
				land in the SWSW sec. 27, T. 38 S., R. 11 W., to the junction with LaVerkin
				Creek in Zion National Park and adjacent land rim-to-rim, as a wild
				river.
								(H)Beartrap
				CanyonThe 2.3-mile segment beginning on Bureau of Management
				land in the SWNW sec. 3, T. 39 S., R. 11 W., to the junction with LaVerkin
				Creek and the segment from the headwaters north of Long Point to the junction
				with LaVerkin Creek and adjacent land rim-to-rim, as a wild river.
								(I)Hop Valley
				CreekThe 3.3-mile segment beginning at the southern boundary of
				T. 39 S., R. 11 W., sec. 20, to the junction with LaVerkin Creek and adjacent
				land 1/2-mile wide, as a wild river.
								(J)Current
				CreekThe 1.4-mile segment from the head of Current Creek to the
				junction with LaVerkin Creek and adjacent land rim-to-rim, as a wild
				river.
								(K)Cane
				CreekThe 0.6-mile segment from the head of Smith Creek to the
				junction with LaVerkin Creek and adjacent land 1/2-mile
				wide, as a wild river.
								(L)Smith
				CreekThe 1.3-mile segment from the head of Smith Creek to the
				junction with LaVerkin Creek and adjacent land 1/2-mile
				wide, as a wild river.
								(M)North Creek
				left and right forksThe segment of the Left Fork from the
				junction with Wildcat Canyon to the junction with Right Fork, from the head of
				Right Fork to the junction with Left Fork, and from the junction of the Left
				and Right Forks southwest to Zion National Park boundary and adjacent land
				rim-to-rim, as a wild river.
								(N)Wildcat Canyon
				(Blue Creek)The segment of Blue Creek from the Zion National
				Park boundary to the junction with the Right Fork of North Creek and adjacent
				land rim-to-rim, as a wild river.
								(O)Little
				CreekThe segment beginning at the head of Little Creek to the
				junction with the Left Fork of North Creek and adjacent land
				1/2-mile wide, as a wild river.
								(P)Russell
				GulchThe segment from the head of Russell Gulch to the junction
				with the Left Fork of North Creek and adjacent land rim-to-rim, as a wild
				river.
								(Q)Grapevine
				WashThe 2.6-mile segment from the Lower Kolob Plateau to the
				junction with the Left Fork of North Creek and adjacent land rim-to-rim, as a
				scenic river.
								(R)Pine Spring
				WashThe 4.6-mile segment to the junction with the left fork of
				North Creek and adjacent land 1/2-mile, as a scenic
				river.
								(S)Wolf Springs
				WashThe 1.4-mile segment from the head of Wolf Springs Wash to
				the junction with Pine Spring Wash and adjacent land
				1/2-mile wide, as a scenic river.
								(T)Kolob
				CreekThe 5.9-mile segment of Kolob Creek beginning in T. 39 S.,
				R. 10 W., sec. 30, through Bureau of Land Management land and Zion National
				Park land to the junction with the North Fork of the Virgin River and adjacent
				land rim-to-rim, as a wild river.
								(U)Oak
				CreekThe 1-mile stretch of Oak Creek beginning in T. 39 S., R.
				10 W., sec. 19, to the junction with Kolob Creek and adjacent land rim-to-rim,
				as a wild river.
								(V)Goose
				CreekThe 4.6-mile segment of Goose Creek from the head of Goose
				Creek to the junction with the North Fork of the Virgin River and adjacent land
				rim-to-rim, as a wild river.
								(W)Deep
				CreekThe 5.3-mile segment of Deep Creek beginning on Bureau of
				Land Management land at the northern boundary of T. 39 S., R. 10 W., sec. 23,
				south to the junction of the North Fork of the Virgin River and adjacent land
				rim-to-rim, as a wild river.
								(X)North Fork of
				the Virgin RiverThe 10.8-mile segment of the North Fork of the
				Virgin River beginning on Bureau of Land Management land at the eastern border
				of T. 39 S., R. 10 W., sec. 35, to Temple of Sinawava and adjacent land
				rim-to-rim, as a wild river.
								(Y)North Fork of
				the Virgin RiverThe 8-mile segment of the North Fork of the
				Virgin River from Temple of Sinawava south to the Zion National Park boundary
				and adjacent land 1/2-mile wide, as a scenic river.
								(Z)Imlay
				CanyonThe segment from the head of Imlay Creek to the junction
				with the North Fork of the Virgin River and adjacent land rim-to-rim, as a wild
				river.
								(AA)Orderville
				CanyonThe segment from the eastern boundary of Zion National
				Park to the junction with the North Fork of the Virgin River and adjacent land
				rim-to-rim, as a wild river.
								(BB)Mystery
				CanyonThe segment from the head of Mystery Canyon to the
				junction with the North Fork of the Virgin River and adjacent land rim-to-rim,
				as a wild river.
								(CC)Echo
				CanyonThe segment from the eastern boundary of Zion National
				Park to the junction with the North Fork of the Virgin River and adjacent land
				rim-to-rim, as a wild river.
								(DD)Behunin
				CanyonThe segment from the head of Behunin Canyon to the
				junction with the North Fork of the Virgin River and adjacent land rim-to-rim,
				as a wild river.
								(EE)Heaps
				CanyonThe segment from the head of Heaps Canyon to the junction
				with the North Fork of the Virgin River and adjacent land rim-to-rim, as a wild
				river.
								(FF)Birch
				CreekThe segment from the head of Birch Creek to the junction
				with the North Fork of the Virgin River and adjacent land
				1/2-mile wide, as a wild river.
								(GG)Oak
				CreekThe segment of Oak Creek from the head of Oak Creek to
				where the forks join and adjacent land 1/2-mile wide, as a
				wild river.
								(HH)Oak
				CreekThe 1-mile segment of Oak Creek from the point at which the
				2 forks of Oak Creek join to the junction with the North Fork of the Virgin
				River and adjacent land 1/2-mile wide, as a recreational
				river.
								(II)Clear
				CreekThe 6.4-mile segment of Clear Creek from the eastern
				boundary of Zion National Park to the junction with Pine Creek and adjacent
				land rim-to-rim, as a recreational river.
								(JJ)Pine
				CreekThe 2-mile segment of Pine Creek from the head of Pine
				Creek to the junction with Clear Creek and adjacent land rim-to-rim, as a wild
				river.
								(KK)Pine
				CreekThe 3-mile segment of Pine Creek from the junction with
				Clear Creek to the junction with the North Fork of the Virgin River and
				adjacent land rim-to-rim, as a recreational river.
								(LL)East Fork of
				the virgin RiverThe 8-mile segment of the East Fork of the
				Virgin River from the eastern boundary of Zion National Park through Parunuweap
				Canyon to the western boundary of Zion National Park and adjacent land
				1/2-mile wide, as a wild river.
								(MM)Shunes
				CreekThe 3-mile segment of Shunes Creek from the dry waterfall
				on land administered by the Bureau of Land Management through Zion National
				Park to the western boundary of Zion National Park and adjacent land
				1/2-mile wide as a wild
				river.
								.
					(b)Incorporation
			 of acquired non-Federal landIf the United States acquires any
			 non-Federal land within or adjacent to Zion National Park that includes a river
			 segment that is contiguous to a river segment of the Virgin River designated as
			 a wild, scenic, or recreational river by paragraph (170) of section 3(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1274(a)), the acquired river segment
			 shall be incorporated in, and be administered as part of, the applicable wild,
			 scenic, or recreational river.
				(c)Savings
			 clauseThe amendment made by subsection (a)(4) does not affect
			 the agreement among the United States, the State, the Washington County Water
			 Conservancy District, and the Kane County Water Conservancy District entitled
			 Zion National Park Water Rights Settlement Agreement and dated
			 December 4, 1996.
				VIWashington
			 County travel management plan
			601.DefinitionsIn this title:
				(1)Secretary
			 concernedThe term Secretary concerned means—
					(A)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 National Forest System land; and
					(B)the Secretary,
			 with respect to land managed by the Bureau of Land Management.
					(2)TrailThe
			 term trail means the High Desert Off-Highway Vehicle Trail
			 designated under section 603(a)(1).
				(3)Travel
			 management planThe term travel management plan
			 means the travel management plan developed under section 602(a)(1).
				602.Travel
			 management plan
				(a)Development
					(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, in accordance with the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the
			 Secretary, in consultation with appropriate Federal agencies and State, local,
			 and tribal governments, shall develop a comprehensive travel management
			 plan—
						(A)to provide to the
			 public a clearly marked network of roads and trails with signs and maps to
			 promote—
							(i)public safety and
			 awareness; and
							(ii)enhanced
			 recreation opportunities;
							(B)to help reduce in
			 the County growing conflicts arising from interactions between—
							(i)motorized
			 recreation; and
							(ii)the important
			 resource values of public land;
							(C)to promote
			 citizen-based opportunities for—
							(i)the
			 monitoring and stewardship of the trail; and
							(ii)trail system
			 management; and
							(D)to support law
			 enforcement officials in promoting—
							(i)compliance with
			 off-highway vehicle laws (including regulations); and
							(ii)effective
			 deterrents of abuses of public land.
							(2)Scope;
			 contentsIn developing the travel management plan, the Secretary
			 shall—
						(A)design the travel
			 management plan for land that is—
							(i)located in the
			 County; and
							(ii)managed by the
			 Bureau of Land Management;
							(B)ensure that the
			 travel management plan contains a map that depicts the trail; and
						(C)designate a
			 system of areas, roads, and trails for mechanical and motorized use on
			 land—
							(i)located in the
			 County; and
							(ii)managed by the
			 Bureau of Land Management.
							(b)Northern
			 transportation routeIn developing the travel management plan,
			 the Secretary, in consultation with appropriate Federal agencies, the State,
			 local governments (including the County and St. George City, Utah), and the
			 public, shall identify 1 or more alternatives for a northern transportation
			 route in the County.
				603.Designation of
			 trail
				(a)Designation
					(1)In
			 generalIn accordance with paragraph (2), the Secretary, in
			 coordination with the Secretary of Agriculture, shall designate a trail (which
			 may include a system of trails)—
						(A)to be designed
			 and constructed for use by off-highway vehicles; and
						(B)to be known as
			 the High Desert Off-Highway Vehicle Trail.
						(2)RequirementsIn
			 designating the trail, the Secretary concerned shall only include trails that
			 are—
						(A)as of the date of
			 enactment of this Act, approved for use by off-highway vehicles; and
						(B)located on land
			 that is managed by—
							(i)the
			 Bureau of Land Management; or
							(ii)the Chief of the
			 Forest Service.
							(3)MapA
			 map that depicts the trail shall be on file and available for public inspection
			 in appropriate offices of—
						(A)the Office of the
			 Chief of the Forest Service; and
						(B)the Office of the
			 Director of the Bureau of Land Management.
						(b)Management
					(1)In
			 generalThe Secretary concerned shall manage the trail—
						(A)in accordance
			 with applicable laws (including regulations);
						(B)to ensure the
			 safety of citizens who use the trail; and
						(C)in a manner by
			 which to minimize any damage to sensitive habitat or cultural resources located
			 in close proximity to the trail.
						(2)Monitoring;
			 evaluationTo minimize the impacts of the use of the trail on
			 environmental and cultural resources located in close proximity to the trail,
			 the Secretary shall—
						(A)in cooperation
			 with the Secretary of Agriculture, annually assess the effects of the use of
			 off-highway vehicles on—
							(i)the
			 trail; and
							(ii)land located in
			 close proximity to the trail; and
							(B)in consultation
			 with the Utah Department of Natural Resources, annually assess the effects of
			 the use of the trail on wildlife and wildlife habitat.
						(3)Notice of
			 available routesThe Secretary, in coordination with the
			 Secretary of Agriculture, shall ensure that visitors to the trail have access
			 to adequate notice relating to the availability of trail routes through—
						(A)the placement of
			 appropriate signage along the trail; and
						(B)the distribution
			 of maps, safety education materials, and other information that the Secretary,
			 in cooperation with the Secretary of Agriculture, determines to be
			 appropriate.
						(c)EffectNothing
			 in this section affects the ownership, management, or other rights relating to
			 any non-Federal land (including any interest in any non-Federal land).
				VIILand
			 disposal
			701.DefinitionsIn this title:
				(1)Conservation
			 planThe term conservation plan means the
			 conservation plan entitled Washington County Habitat Conservation
			 Plan and dated December 1995.
				(2)Management
			 planThe term management plan means the Bureau of
			 Land Management St. George Field Office Resource Management Plan.
				(3)Special
			 accountThe term special account means the special
			 account established under section 703(a)(3).
				(4)Vision Dixie
			 Land use and transportation planThe term Vision Dixie land
			 use and transportation plan means the management plan—
					(A)entitled
			 Vision Dixie 2035: Land Use and Transportation Vision;
					(B)adopted by the
			 Washington County Commission on February 4, 2008; and
					(C)on file in the
			 Bureau of Land Management St. George Field Office.
					702.Conveyance of
			 public land in County
				(a)In
			 generalIn accordance with sections 202 and 203 of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713) and subject to
			 valid existing rights, the Secretary, in cooperation with the County, shall
			 conduct sales of the land described in subsection (b) to qualified bidders in
			 accordance with—
					(1)other provisions
			 of that Act;
					(2)this title;
			 and
					(3)any applicable
			 law (including regulations).
					(b)Description of
			 LandThe land referred to in subsection (a) consists of—
					(1)the land
			 identified on the Washington County Growth and Conservation Act Map as
			 First Tier Lands, totaling approximately 906 acres;
					(2)the land
			 identified on the Washington County Growth and Conservation Act Map as
			 Second Tier Lands, totaling approximately 3,146 acres;
			 and
					(3)not more than
			 5,000 acres of land from the land that is identified for disposal by the Bureau
			 of Land Management through—
						(A)the management
			 plan; or
						(B)a subsequent
			 amendment to, or revision of, the management plan that is undertaken—
							(i)with full public
			 involvement; and
							(ii)in accordance
			 with—
								(I)sections 202 and
			 503 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712,
			 1763); and
								(II)the Vision Dixie
			 land use and transportation plan (including each principle described in the
			 Vision Dixie land use and transportation plan).
								(c)Joint Selection
			 RequiredThe Secretary and
			 the County shall jointly select which parcels of land described in subsection
			 (b)(3) to offer for sale.
				(d)Compliance With
			 Local Planning and Zoning LawsBefore a sale of land under
			 subsection (a), the County shall submit to the Secretary a certification that
			 qualified bidders have agreed to comply with—
					(1)County and city
			 zoning and other applicable ordinances; and
					(2)any general plan
			 for the area approved by the County, including any revision to the general plan
			 that is adopted by the County after the date of enactment of this Act.
					(e)Method of Sale;
			 ConsiderationThe sale of land under subsection (a) shall
			 be—
					(1)consistent with
			 subsections (d) and (f) of section 203 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1713);
					(2)through a
			 competitive bidding process unless otherwise determined by the Secretary;
			 and
					(3)for not less than
			 fair market value.
					(f)Withdrawal
					(1)In
			 GeneralSubject to valid existing rights, and except as provided
			 in paragraph (2), the land described in subsection (b) is withdrawn
			 from—
						(A)all forms of
			 entry and appropriation under the public land laws;
						(B)location, entry,
			 and patent under the mining laws; and
						(C)operation of the
			 mineral leasing, geothermal leasing, and mineral materials laws.
						(2)ExceptionParagraph
			 (1)(A) shall not apply to a competitive sale.
					(g)Timing of
			 sales
					(1)In
			 generalThe Secretary shall—
						(A)with respect to
			 the land described in subsection (b)(1)—
							(i)not
			 later than 18 months after the date of enactment of this Act, offer for sale
			 the land identified on the Washington County Growth and Conservation Act Map as
			 First Tier Lands; and
							(ii)beginning 1 year
			 after the date of the sale of land under clause (i), and at least annually
			 thereafter until the date on which all of the parcels of land described in
			 subsection (b)(2) are sold, conduct sales of each unsold parcel of land
			 described in subsection (b)(2), except that all of the parcels of land shall be
			 offered for sale not later than January 1, 2013; and
							(B)with respect to
			 the land described in subsection (b)(3), in accordance with this title and any
			 applicable law (including regulations), conduct sales of each parcel of land as
			 such parcels become available for sale.
						(2)Postponement;
			 exclusion from sale
						(A)Request by
			 County for postponement or exclusionAt the request of the
			 County, the Secretary shall postpone or exclude from sale all or a portion of
			 the land described in paragraph (1), (2), or (3) of subsection (b).
						(B)Indefinite
			 postponementUnless specifically requested by the County, a
			 postponement under subparagraph (A) shall not be indefinite.
						(h)Restrictive
			 covenants
					(1)In
			 generalThe Secretary may include in the deed of transfer of any
			 parcel of land disposed of under this section any restrictive covenant that the
			 Secretary determines to be necessary to protect the interests of the United
			 States.
					(2)NoticeNot
			 later than 30 days before the date on which a land sale is to be conducted
			 under this section, the Secretary shall publish in 1 or more local newspapers a
			 notice that describes any parcels of land that would be subject to a
			 restrictive covenant.
					703.Disposition of
			 proceeds
				(a)Disposition of
			 proceedsOf the gross proceeds from a sale of land described in
			 section 702(b)—
					(1)5 percent shall
			 be paid directly to the State for the support of schools in accordance with
			 section 9 of the Act of July 16, 1894 (28 Stat. 107, chapter 138);
					(2)10 percent shall
			 be paid directly to the County for—
						(A)administrative
			 costs;
						(B)the costs of fire
			 protection, flood control, public safety, and transportation; and
						(C)costs arising
			 from—
							(i)water
			 conservation, reuse, treatment, development, and delivery in accordance with
			 local and regional plans;
							(ii)the protection
			 of open space;
							(iii)the development
			 of parks and public recreation areas;
							(iv)the development
			 and implementation of local and regional plans (including the Vision Dixie land
			 use and transportation plan); and
							(v)conservation
			 projects carried out in the County; and
							(3)the remainder
			 shall be deposited in a special account in the Treasury of the United States
			 and shall be available without further appropriation to the Secretary until
			 expended, of which—
						(A)the lesser of 9
			 percent of the amount deposited in the special account or $15,000,000 shall be
			 used—
							(i)to
			 complete the management plan for the Red Cliffs National Conservation Area
			 under section 302(d)(1);
							(ii)to
			 complete the management plan for the Beaver Dam Wash National Conservation Area
			 under section 402(d)(1);
							(iii)to complete the
			 travel management plan under section 602(a)(1);
							(iv)to
			 designate the High Desert Off-Highway Vehicle Trail under section
			 603(a)(1);
							(v)to
			 carry out each wilderness area designated by section 101(a), including, with
			 respect to each wilderness area, costs arising from—
								(I)the construction
			 of appropriate fencing;
								(II)the purchase of
			 appropriate signage;
								(III)public
			 education activities; and
								(IV)enforcement
			 activities;
								(vi)for the
			 reimbursement of costs incurred by the Utah State Office of the Bureau of Land
			 Management and the St. George Field Office of the Bureau of Land Management in
			 preparing for the sale of land described in section 702(b), including the costs
			 of—
								(I)surveys;
								(II)appraisals;
			 and
								(III)activities
			 carried out to ensure compliance with—
									(aa)the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
									(bb)sections 201 and
			 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711,
			 1712);
									(vii)for the
			 reimbursement of administrative costs incurred by the St. George Field Office
			 of the Bureau of Land Management in carrying out this Act; and
							(viii)for each
			 conservation purpose described in section 901; and
							(B)the remainder of
			 the amount deposited in the special account shall be used to acquire from a
			 willing seller any parcel of non-Federal land (including any interest in a
			 parcel of non-Federal land) located in the County including—
							(i)any
			 parcel of non-Federal land located in—
								(I)the Red Cliffs
			 National Conservation Area, established by section 302(c), in accordance with
			 the conservation plan;
								(II)the Beaver Dam
			 Wash National Conservation Area, established by section 402(c);
								(III)any wilderness
			 area designated by section 101(a);
								(IV)the Zion
			 National Park; and
								(V)the Dixie
			 National Forest; and
								(ii)any parcel of
			 land that—
								(I)is
			 environmentally sensitive;
								(II)is critical for
			 agriculture; or
								(III)has critical
			 open space, watershed, or natural values.
								(b)Investment of
			 special accountAny amounts deposited in the special account
			 shall earn interest in an amount determined by the Secretary of the Treasury on
			 the basis of the current average market yield on outstanding marketable
			 obligations of the United States of comparable maturities, and may be expended
			 according to the provisions of this section.
				(c)Annual
			 report
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act and annually thereafter, the Secretary shall submit to the appropriate
			 committees of Congress a report that contains, for the year covered by the
			 report, an itemized description of each activity carried out by the Secretary
			 using funds made available in accordance with subsection (a)(3).
					(2)Public
			 availabilityThe Secretary shall make the report required under
			 paragraph (1) available to the public.
					VIIIRights-of-way
			801.Definition of
			 Water DistrictIn this title,
			 the term Water District means the Washington County Water
			 Conservancy District.
			802.Rights-of-way
				(a)In
			 generalIn accordance with sections 202 and 503 of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1763), and subject to
			 valid existing rights, the Secretary shall grant to the Water District
			 nonexclusive rights-of-way for each reservoir depicted on the Washington County
			 Growth and Conservation Act Map, totaling approximately 932 acres.
				(b)Duration;
			 waiver of feesA right-of-way granted by the Secretary under
			 subsection (a) shall—
					(1)be valid in
			 perpetuity; and
					(2)not require the
			 payment of rental fees.
					(c)Compliance with
			 National Environmental Policy Act of 1969Before granting a
			 right-of-way under subsection (a), the Secretary shall comply with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.), including any requirement of the Act
			 relating to the identification of potential impacts to fish and wildlife
			 resources and habitat.
				(d)WithdrawalSubject
			 to valid existing rights, each area granted as a right-of-way by the Secretary
			 under subsection (a) is withdrawn from location, entry, and patent under the
			 mining laws.
				IXManagement of
			 priority biological areas
			901.Management of
			 priority biological areas
				(a)In
			 generalIn accordance with applicable Federal laws (including
			 regulations), the Secretary shall—
					(1)identify each
			 priority biological area located in the County; and
					(2)carry out the
			 management of plant and animal species and natural communities in each priority
			 biological area, including activities relating to conservation and
			 restoration.
					(b)Grants;
			 cooperative agreementsIn carrying out subsection (a), the
			 Secretary may make grants to, or enter into cooperative agreements with, State
			 and local governmental entities and private entities to conduct research,
			 develop scientific analyses, and carry out any other initiative relating to the
			 restoration or conservation of the priority biological areas.
				XConveyance of
			 Dixie National Forest land
			1001.DefinitionsIn this title:
				(1)Covered Federal
			 landThe term covered Federal land means the
			 approximately 112 acres of land in the Dixie National Forest in the State, as
			 depicted on the map.
				(2)LandownerThe
			 term landowner means Kirk R. Harrison, who owns land in Pinto
			 Valley, Utah.
				(3)MapThe
			 term map means the map entitled Harrison Proposal
			 and dated February 26, 2008.
				(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				1002.Conveyance
				(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall convey to the landowner all right, title, and
			 interest of the United States in and to the covered Federal land (including any
			 improvements or appurtenances to the covered Federal land).
				(b)Legal
			 descriptionThe exact acreage and legal description of the
			 covered Federal land to be conveyed under subsection (a) shall be determined by
			 surveys satisfactory to the Secretary.
				(c)Consideration
					(1)In
			 generalAs consideration for the conveyance under subsection (a),
			 the landowner shall pay to the Secretary an amount equal to the fair market
			 value of the covered Federal land, as determined under paragraph (2).
					(2)AppraisalThe
			 fair market value of the covered Federal land shall be determined by an
			 appraisal acceptable to the Secretary that is performed in accordance
			 with—
						(A)the Uniform
			 Appraisal Standards for covered Federal land Acquisitions, as developed by the
			 Interagency Land Acquisition Conference;
						(B)the Uniform
			 Standards of Professional Appraisal Practice; and
						(C)any other
			 applicable law (including regulations).
						(d)Disposition and
			 use of proceeds
					(1)Disposition of
			 proceedsThe Secretary shall deposit the proceeds of the sale of
			 land under subsection (a) in the fund established under Public Law 90–171
			 (commonly known as the “Sisk Act”) (16 U.S.C. 484a).
					(2)Use of
			 proceedsAmounts deposited under paragraph (1) shall be available
			 to the Secretary, without further appropriation and until expended, for the
			 acquisition of real property or interests in real property for inclusion in the
			 Dixie National Forest in the State.
					(e)Map
					(1)AvailabilityThe
			 map shall be on file and available for public inspection in the office of the
			 Chief of the Forest Service.
					(2)Technical
			 correctionsThe Secretary may make technical corrections to the
			 map.
					(f)Additional
			 terms and conditionsThe Secretary may require any additional
			 terms and conditions for the conveyance under subsection (a) that the Secretary
			 determines to be appropriate to protect the interests of the United
			 States.
				XIAuthorization of
			 Appropriations
			1101.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act
			 and the amendments made by this Act.
			
